Exhibit 10.15

ADVISORY AGREEMENT

ADVISORY AGREEMENT (this “Agreement”) dated as of the 1st day of July, 2009, by
and among WORLD MONITOR TRUST III – SERIES J (“Series J”), a separate series of
World Monitor Trust III, a Delaware statutory trust (the “Trust”), KENMAR
PREFERRED INVESTMENTS CORP., a Delaware corporation (the “Managing Owner”) and
GLC LIMITED, a company incorporated in England and authorized and regulated by
the Financial Services Authority (“FSA”) (the “Advisor”).

W I T N E S S E T H:

WHEREAS, the Trust has been organized primarily for the purpose of trading,
buying, selling, spreading or otherwise acquiring, holding or disposing of
futures, forward and options contracts. Other transactions also may be effected
from time to time, including among others, those as more fully identified in
Exhibit A hereto; the foregoing commodities and other transactions are
collectively referred to as “Commodities”; and

WHEREAS, the Managing Owner is the managing owner of the Trust; and

WHEREAS, the Managing Owner is authorized to utilize the services of one or more
professional commodity trading advisors in connection with the Commodities
trading activities of Series J; and

WHEREAS, the Advisor’s present business includes the management of Commodities
accounts for its clients; and

WHEREAS, the Advisor is either (a) registered as a commodity trading advisor
under the United States Commodity Exchange Act, as amended (the “CE Act”), and
is a member of the National Futures Association (the “NFA”) as a commodity
trading advisor and will maintain such registration and membership for the term
of this Agreement, or (b) is exempt from registration as a commodity trading
advisor under the CE Act and will maintain such exempt status for the term of
this Agreement; and

WHEREAS, the Trust is making a private offering pursuant to Regulation D under
the Securities Act of 1933, as amended (the “1933 Act”) of beneficial interests
(the “Offering”) in the Trust (the “Interests”) evidenced by different series of
Interests (each, a “Series”) through Kenmar Securities Inc., as Selling Agent,
and in connection therewith, the Trust has prepared a Confidential Private
Placement Memorandum and Disclosure Document (the “Memorandum”) for the offering
of Series J Interests (Units relating to the Series J Interests are referred to
herein as the “Series J Units”).

WHEREAS, Series J and the Advisor desire to enter into this Agreement in order
to set forth the terms and conditions upon which the Advisor will render and
implement advisory services on behalf of Series J during the term of this
Agreement;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties agree as follows:

 

  1. Duties of the Advisor.

(a) Appointment. Series J hereby appoints the Advisor, and the Advisor hereby
accepts such appointment, as its limited attorney-in-fact to exercise discretion
to invest and reinvest in Commodities during the term of this Agreement the
portion of Series J’s Net Asset Value (as defined in the Memorandum) allocated
to the Advisor which initially shall not be less than $5 million (the “Allocated
Assets”) on the terms and conditions and for the purposes set forth herein. This
limited power-of-attorney is a continuing power and shall continue in effect
with respect to the Advisor until terminated hereunder. The Advisor shall have
sole authority and responsibility for independently directing the investment and
reinvestment in Commodities of the Allocated Assets for the term of this
Agreement pursuant to the trading programs, methods, systems, and strategies
described in Exhibit A hereto, which Series J and the Managing Owner have
selected to be utilized by the Advisor in trading the Allocated Assets
(collectively referred to as the Advisor’s “Trading Approach”), subject to the
trading policies and limitations as set forth in the Memorandum and attached
hereto as Exhibit B (the “Trading Policies and Limitations”), as the same may be
modified from time to time and provided in writing to the Advisor. The portion
of the Allocated Assets to be allocated by the Advisor at any point in time to
one or more of the various trading strategies comprising the Advisor’s Trading
Approach will be determined as set forth in Exhibit A hereto, as it may be
amended from time to time, with the consent of the parties, it being understood
that trading gains and losses automatically will alter the agreed upon
allocations. Upon receipt of a new allocation, the Advisor will determine and,
if required, adjust its trading in light of the new allocation.

(b) Allocation of Responsibilities. Series J will have the responsibility for
the management of any portion of the Allocated Assets that are not invested in
Commodities. The Advisor will use its good faith and best efforts in determining
the investment and reinvestment in Commodities of the Allocated Assets in
compliance with the Trading Policies and Limitations, and in accordance with the
Advisor’s Trading Approach. In the event that Series J shall, in its sole
discretion, determine in good faith following consultation appropriate under the
circumstances with the Advisor that any trading instruction issued by the
Advisor violates the Trading Policies and Limitations, then Series J, following
reasonable notice to the Advisor appropriate under the circumstances, may
override such trading instruction and shall be responsible therefore. Nothing
herein shall be construed to prevent the Managing Owner from imposing any
limitation(s) on the trading activities of Series J beyond those enumerated in
the Memorandum if the Managing Owner determines that such limitation(s) are
necessary or in the best interests of the Trust or Series J, in which case the
Advisor will adhere to such limitations following written notification thereof.

(c) Gains From Trading Approach. The Advisor agrees that at least 90% of the
annual gross income and gain, if any, generated by its Trading Approach for
Allocated Assets will be “qualifying income” within the meaning of
Section 7704(d) of the Code (it being understood that such income will largely
result from buying and selling Commodities and that the Trading Approach is not
intended primarily to generate interest income). The Advisor also agrees that it
will attempt to trade in such a manner as to allow non-U.S. Limited Owners (as
defined below) to qualify for the safe harbors found in Section 864(b)(2) of the
Code and as interpreted in the regulations promulgated or proposed thereunder.

(d) Modification of Trading Approach. In the event the Advisor requests to use,
or Series J requests the Advisor to use, a trading program, system, method or
strategy other than or in addition to the trading programs, systems, methods or
strategies comprising the Trading Approach in connection with trading for Series
J (including, without limitation, the deletion or addition of an agreed upon
trading program, system, method or strategy to the then agreed upon Trading
Approach), either in whole or in part, the Advisor may not do so and/or shall
not be required to do so, as appropriate, unless both Series J and the Advisor
consent thereto in writing.

 

2



--------------------------------------------------------------------------------

(e) Notification of Material Changes. The Advisor also agrees to give Series J
prior written notice of any proposed material change in its Trading Approach,
and agrees not to make any material change in such Trading Approach (as applied
to Series J) over the objection of Series J, it being understood that the
Advisor shall be free to institute non-material changes in its Trading Approach
(as applied to Series J) without prior written notification. Without limiting
the generality of the foregoing, refinements to the Advisor’s Trading Approach,
and the deletion (but not the addition) of Commodities (other than the addition
of Commodities then being traded (i) on organized domestic commodities
exchanges, (ii) on foreign commodities exchanges recognized by the Commodity
Futures Trading Commission (the “CFTC”) as providing customer protections
comparable to those provided on domestic exchanges, or (iii) in the interbank
foreign currency market) to or from the Advisor’s Trading Approach, and
variations in the leverage principles and policies utilized by the Advisor,
shall not be deemed a material change in the Advisor’s Trading Approach, and
prior approval of Series J shall not be required therefore.

Subject to adequate assurances of confidentiality, the Advisor agrees that it
will discuss with Series J upon request any trading methods, programs, systems
or strategies used by it for trading customer accounts which differ from the
Trading Approach used for Series J, provided that nothing contained in this
Agreement shall require the Advisor to disclose what it deems to be proprietary
or confidential information.

(f) Request for Information. The Advisor agrees to provide Series J with any
reasonable information concerning the Advisor that Series J may reasonably
request (other than the identity of its customers or proprietary or confidential
information concerning the Trading Approach), subject to receipt of adequate
assurances of confidentiality by Series J, including, but not limited to,
information regarding any change in control, key personnel, Trading Approach and
financial condition which Series J reasonably deems to be material to Series J;
the Advisor also shall notify Series J of any such matters the Advisor, in its
reasonable judgment, believes may be material to Series J relating to the
Advisor and its Trading Approach. During the term of this Agreement, the Advisor
agrees to provide Series J with updated monthly information related to the
Advisor’s performance results within a reasonable period of time after the end
of the month to which it relates.

(g) Notice of Errors. The Advisor is responsible for promptly reviewing all oral
and written confirmations it receives to determine that the Commodities trades
were made in accordance with the Advisor’s instructions. If the Advisor
determines that an error was made in connection with a trade or that a trade was
made other than in accordance with the Advisor’s instructions, the Advisor shall
promptly notify Series J of this fact and shall utilize its commercially
reasonable efforts to cause the error or discrepancy to be corrected.

(h) Liability. Neither the Advisor nor any employee, director, officer or
shareholder of the Advisor, nor any person who controls the Advisor, shall be
liable to Series J, its officers, directors, Members, shareholders or employees,
or any person who controls Series J, or any of their respective successors or
assignees under this Agreement, except by reason of acts or omissions in
material breach of this Agreement or due to their willful misconduct or gross
negligence or by reason of their not having acted in good faith in the
reasonable belief that such actions or omissions were in the best interests of
Series J and its Limited Owners; it being understood that the Advisor makes no
guarantee of profit nor offers any protection against loss, and that all
purchases and sales of Commodities shall be for the account and risk of Series
J, and the Advisor shall incur no liability for trading profits or losses
resulting therefrom provided the Advisor would not otherwise be liable to Series
J under the terms hereof.

 

3



--------------------------------------------------------------------------------

(i) Initial Allocation, Additional Allocations, and Reallocations. Initially,
the Allocated Assets will total an amount allocated to the Advisor by the
Managing Owner.

(j) Additional Allocations and Reallocations. Subject to Section 10(a) below,
Series J may, on a monthly basis, as described in the Memorandum, (i) allocate
additional assets to the Advisor, (ii) reallocate the Allocated Assets away from
the Advisor to another commodity trading advisor (an “Other Advisor”),
(iii) reallocate assets to the Advisor from an Other Advisor or (iv) allocate
additional capital with respect to the Allocated Assets to an Other Advisor.

(k) Delivery of Disclosure Document. The Advisor agrees to provide to the
Managing Owner any amendment, or supplement, to the Private Placement Memoranda
for the Directional and Behavioural Trend Programs attached hereto as Exhibit D
(an “Update”) as soon as such Update is available for distribution following the
filing of such update in final form with the NFA.

(l) No Trading of Non-CFTC Approved Futures Contracts. The Advisor agrees not to
execute any trades for futures contracts that are not approved for trading by
the CFTC.

 

  2. Indemnification.

(a) By the Advisor. In any action in which the Trust, Series J, Wilmington Trust
Company, a Delaware corporation, in its capacity as trustee of the Trust (in
such capacity, the “Trustee”) or the Managing Owner, or their respective
controlling persons, shareholders, partners, members, managers, directors,
officers and/or employees of any of the foregoing are parties, the Advisor
agrees to indemnify and hold harmless the foregoing persons against any loss,
damage, charge, liability or expense (including, without limitation, reasonable
attorneys’ and accountants’ fees) (“Losses”) to which such persons may become
subject, insofar as such Losses arise out of or result from a material breach of
this Agreement by the Advisor.

(b) Of the Advisor. Subject to the provisions of Section 3 of this Agreement,
the Advisor, and each officer, director, shareholder and employee of the
Advisor, and each person who controls the Advisor, shall be indemnified,
defended, and held harmless by Series J and the Managing Owner, jointly and
severally, from and against any and all claims, losses, judgments, liabilities,
damages, costs, expenses (including, without limitation, reasonable
investigatory and attorneys’ fees and expenses) and amounts paid in settlement
of any claims in compliance with the conditions specified below (collectively,
“Losses”) sustained by the Advisor (i) in connection with any acts or omissions
of the Advisor, or any of its officers, directors or employees relating to its
management of the Allocated Assets, including in connection with this Agreement
or otherwise as a result of the Advisor’s performance of services on behalf of
Series J or its role as trading advisor to the Allocated Assets and (ii) as a
result of a material breach of this Agreement by Series J or the Managing Owner,
provided that, (1) such Losses were not the result of negligence, misconduct or
a material breach of this Agreement on the part of the Advisor, and its
officers, directors, shareholders and employees, and each person controlling the
Advisor, (2) the Advisor, and its officers, directors, shareholders and
employees, and each person controlling the Advisor, acted in good faith and in a
manner reasonably believed by such person to be in or not opposed to the best
interests of Series J and (3) any such indemnification will only be recoverable
from the Allocated Assets and the assets of the Managing Owner and not from any
other assets of Series J or the other Series of the Trust, and provided further,
that no indemnification shall be permitted under this Section 2 for amounts paid
in settlement if either (A) the Advisor fails to notify Series J of the terms of
any settlement proposed, at least fifteen (15) days before any amounts are paid,
or (B) Series J does not approve the amount of the settlement within fifteen
(15) days (such approval not to be withheld unreasonably). Notwithstanding the
foregoing, Series J shall, at all times, have the right to offer to settle any
matter for a monetary amount with the approval of the Advisor (which approval
shall not be withheld

 

4



--------------------------------------------------------------------------------

unreasonably) and if Series J successfully negotiates a monetary settlement and
tenders payment therefore to the party claiming indemnification (the
“Indemnitee”) the Indemnitee must either use commercially reasonable efforts to
dispose of the matter in accordance with the terms and conditions of the
proposed settlement or the Indemnitee may refuse to settle the matter and
continue its defense in which latter event the maximum liability of Series J to
the Indemnitee shall be the amount of said proposed settlement; provided,
however, that nothing herein contained shall require the Indemnitee to accept
any settlement which has provisions requiring anything other than payment of a
monetary amount.

(c) Default Judgments and Confessions of Judgment. None of the foregoing
provisions for indemnification shall be applicable with respect to default
judgments or confessions of judgment, or to settlements entered into by an
indemnified party claiming indemnification without the prior written consent of
the indemnifying party.

(d) Procedure. Promptly after receipt by an indemnified party under this
Section 2 of notice of any claim or dispute or commencement of any action or
litigation, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 2, notify the indemnifying
party of the commencement thereof, but the omission to notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party otherwise than under this Section 2 except to the extent, if
any, that such failure or delay prejudiced the indemnifying party in defending
against the claim. In case any such claim, dispute, action or litigation is
brought or asserted against any indemnified party, and it timely notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate in the defense therein, and to the extent that it may
wish, to assume such defense thereof, with counsel specifically approved in
writing by such indemnified party, such approval not to be unreasonably
withheld, following notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, in which event, the
indemnifying party will not be liable to such indemnified party under this
Section 2 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof, but shall continue to
be liable to the indemnified party in all other respects as heretofore set forth
in this Section 2. Notwithstanding any other provisions of this Section 2, if,
in any claim, dispute, action or litigation as to which indemnity is or may be
available, any indemnified party reasonably determines that its interests are or
may be, in whole or in part, adverse to the interests of the indemnifying party,
the indemnified party may retain its own counsel in connection with such claim,
dispute, action or litigation and shall continue to be indemnified by the
indemnifying party for any legal or any other expenses reasonably incurred in
connection with investigating or defending such claim, dispute, action or
litigation.

(e) Expenses. Expenses incurred by an indemnified party in defending a
threatened or asserted claim or a threatened or pending civil, administrative or
criminal action, suit or proceeding shall be paid by the indemnifying party in
advance of final disposition or settlement of such action, suit or proceeding,
if and to the extent that (i) the legal action, suit or proceeding, if
sustained, would entitle the indemnified party to indemnification pursuant to
the terms of this Section 2 and (ii) the person on whose behalf such expenses
are paid shall agree in writing to reimburse the indemnifying party in the event
indemnification is not permitted under this Section 2 upon final disposition or
settlement.

 

  3. Limits on Claims.

(a) Prohibited Acts. The Advisor agrees that it will not take any of the
following actions against Series J: (i) seek a decree or order by a court having
jurisdiction in the premises (A) for relief in respect of the Trust or Series J
in an involuntary case or proceeding under the Federal Bankruptcy Code or any
other federal or state bankruptcy, insolvency, reorganization, rehabilitation,
liquidation or similar law or (B) adjudging the Trust or Series J a bankrupt or
insolvent, or seeking reorganization, rehabilitation, liquidation, arrangement,
adjustment or composition of or in respect of the Trust or Series J

 

5



--------------------------------------------------------------------------------

under the Federal Bankruptcy Code or any other applicable federal or state law,
or appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator
(or other similar official) of the Trust or Series J or of any substantial part
of any of their properties, or ordering the winding up or liquidation of any of
their affairs, (ii) seek a petition for relief, reorganization or to take
advantage of any law referred to in the preceding clause or (iii) file an
involuntary petition for bankruptcy (collectively, “Bankruptcy or Insolvency
Action”).

(b) Limited Assets Available. In addition, the Advisor agrees that for any
obligations due and owing to it by Series J, the Advisor will look solely and
exclusively to the Allocated Assets to satisfy its claims and will not seek to
attach or otherwise assert a claim against the other assets of the Trust or
Series J, whether there is a Bankruptcy or Insolvency Action taken or otherwise.
The parties agree that this provision will survive the termination of this
Agreement, whether terminated in a Bankruptcy or Insolvency Action or otherwise.

(c) No Limited Owner Liability. This Agreement has been made and executed by and
on behalf of Series J for the benefit of Series J and the obligations of Series
J set forth herein are not binding upon any of the owners of any Series
(“Limited Owners”) individually, but are binding only upon the assets and
property identified above and no resort shall be had to the assets of Series J
or any other Series issued by the Trust or the Limited Owners’ personal property
for the satisfaction of any obligation or claim hereunder.

 

  4. Obligations of the Trust, the Managing Owner and the Advisor.

(a) The Memorandum. Each of Series J and the Managing Owner agrees to cooperate
and use its good faith, and best efforts in connection with (i) the preparation
by the Trust of the Memorandum (and any amendments or supplements thereto),
(ii) the filing of all documents (and any amendments or supplements thereto)
with such governmental and self-regulatory authorities as the Managing Owner
deems appropriate for the sale of the Interests and the taking of such other
actions not inconsistent with this Agreement as the Managing Owner may determine
to be necessary or advisable in order to make the proposed offer and sale of
Interests lawful in any jurisdiction, and (iii) the taking of such other actions
as the Managing Owner may reasonably determine to be necessary or advisable in
order to comply with any other legal or regulatory requirements applicable to
the Trust or Series J. The Advisor agrees to make all required disclosures
regarding itself, its officers and principals, trading performance, Trading
Approach, customer accounts (other than the names of customers, unless such
disclosure is required by law or regulation) and otherwise as may be required,
in the reasonable judgment of counsel to the Managing Owner, to be made in the
Memorandum and in applications to any such jurisdictions by reason of any law or
regulation applicable to the Trust or Series J. Except as required by applicable
law or regulations, no description of, or other information relating to, the
Advisor may be distributed by the Managing Owner without the prior written
consent of the Advisor; provided that distribution of performance information
relating to Series J’s account shall not require consent of the Advisor.

(b) Road Shows. The Advisor agrees to participate in “road show” and similar
presentations in connection with the offering of the Series J Interests to the
extent reasonably requested by the Managing Owner, on the following conditions:
(i) all expenses incurred by the Advisor in the course of such participation
will be paid for by the Managing Owner and/or the Selling Agent, (ii) the
Advisor shall not be obligated to take any action which might require
registration as a broker-dealer or investment adviser under any applicable
federal or state law, and (iii) the Advisor shall not be required to assist in
“road show” or similar presentations to the extent that it reasonably believes
that doing so would interfere with its trading, marketing or other activities or
otherwise would be unduly burdensome to it.

 

6



--------------------------------------------------------------------------------

(c) Advisor Not A Promoter. The parties acknowledge that the Advisor has not
been, either alone or in conjunction with the Selling Agent or its affiliates,
an organizer or promoter of Series J, and it is not intended by the parties that
the Advisor shall have any liability as such.

(d) Representation Agreement. On the date of execution of this Agreement, the
parties agree to execute a Representation Agreement (the “Representation
Agreement”) relating to the offering of the Series J Interests substantially in
the form of Exhibit C to this Agreement.

 

  5. Advisor Independence.

(a) Independent Contractor. The Advisor shall for all purposes herein be deemed
to be an independent contractor with respect to Series J, the Managing Owner and
each other commodity trading advisor that may in the future provide commodity
trading advisory services to Series J and the Managing Owner and its affiliates,
and shall, unless otherwise expressly authorized, have no authority to act for
or to represent Series J, the Managing Owner, any other commodity trading
advisor or the Selling Agent in any way or otherwise be deemed to be a general
agent, joint venturer or partner of Series J, the Managing Owner, any other
commodity trading advisor, or in any way be responsible for the acts or
omissions of Series J, the Managing Owner, any other commodity trading advisor
as long as it is acting independently of such persons.

(b) Purchase of Interests. Any of the Advisor, its principals and employees may,
in its discretion, purchase Interests in the Trust.

(c) Confidentiality. Series J and the Managing Owner acknowledge that the
Trading Approach including methods, models and strategies of the Advisor is the
confidential property of the Advisor. Nothing in this Agreement shall require
the Advisor to disclose the confidential or proprietary details of its Trading
Approach. Series J and the Managing Owner further agree that they will keep
confidential and will not disseminate the Advisor’s trading advice to Series J,
except as, and only to the extent that, it may be determined by Series J to be
(i) necessary for the conduct of the business of Series J, including the
performance of brokerage services by Series J’s commodity broker(s), it being
understood that in those circumstances Series J will use commercially reasonable
efforts to assure that third parties to whom such information is provided will
maintain the confidentiality of such information, or (ii) expressly required by
law or regulation. Each of the Managing Owner and Series J further agrees that
it will not, directly or indirectly, utilize any confidential information
obtained from the Advisor in or in connection with its or its affiliates’ own
trading systems.

 

  6. Commodity Broker.

All Commodities traded for the account of Series J shall be made through such
commodity broker or brokers or counterparty or counterparties as Series J
directs or otherwise in accordance with such order execution procedures as are
agreed upon between the Advisor and Series J. Except as set forth below, the
Advisor shall not have any authority or responsibility in selecting or
supervising any floor broker or counterparty for execution of Commodities trades
of Series J or for negotiating floor brokerage commission rates or other
compensation to be charged therefore. The Advisor shall not be responsible for
determining that any such broker or counterparty used in connection with any
Commodities transactions meets the financial requirements or standards imposed
by Series J’s Trading Policies and Limitations. At the present time it is
contemplated that Series J will clear all Commodities trades through UBS
Securities LLC. The Advisor may, however, with the consent of Series J, such
consent not to be unreasonably withheld, execute transactions at such other
firm(s), and upon such terms and conditions, as the Advisor and Series J agree
if such firm(s) agree to “give up” all such transactions to UBS Securities LLC
for clearance. To the extent that Series J determines to utilize a broker or

 

7



--------------------------------------------------------------------------------

counterparty other than UBS Securities LLC, Series J will consult with the
Advisor prior to directing it to utilize such broker or counterparty, and will
not retain the services of such firm(s) over the reasonable objection of the
Advisor.

 

  7. Fees.

In consideration of and in compensation for the performance of the Advisor’s
services under this Agreement, the Advisor shall receive from Series J a monthly
management fee (the “Management Fee”) and a quarterly incentive fee (the
“Incentive Fee”) based on the Allocated Assets, which in all events shall be
unaffected by the performance of the other Series or any other trading advisor,
as follows:

(a) A Management Fee equal to  1/12 of 2% (2% per annum) of the Allocated Assets
determined as of the close of business on the last day of each month (an annual
rate of 2%). For purposes of determining the Management Fee, any distributions,
redemptions, or reallocation of the Allocated Assets made as of the last day of
a month shall be added back to the Allocated Assets and there shall be no
reduction for (i) any accrued but unpaid incentive fees due the Advisor under
paragraph (b) below for the quarter in which such fees are being computed, or
(ii) any accrued but unpaid extraordinary expenses (as defined in the Trust
Agreement). The Management Fee determined for any month in which an Advisor
manages the Allocated Assets for less than a full month shall be pro rated, such
proration to be calculated on the basis of the number of days in the month the
Allocated Assets were under the Advisor’s management as compared to the total
number of days in such month, with such proration to include appropriate
adjustments for any funds taken away from the Advisor’s management during the
month for reasons other than distributions or redemptions, including but not
limited to the reduction of the Allocated Assets allocated to the Advisor’s
management resulting from the payment of extraordinary expenses. Management fees
paid pursuant to this Section are non-refundable.

(b) An Incentive Fee of twenty per cent (20%) of “New High Net Trading Profits”
(as hereinafter defined) generated on the Allocated Assets, including realized
and unrealized gains and losses thereon, as of the close of business on the last
day of each calendar quarter (the “Incentive Measurement Date”).

New High Net Trading Profits (for purposes of calculating the Advisor’s
Incentive Fee only) will be computed as of the Incentive Measurement Date and
will include such profits (as outlined below) since the immediately preceding
Incentive Measurement Date (each an “Incentive Measurement Period”).

New High Net Trading Profits for any Incentive Measurement Period will be the
net profits, if any, from trading the Allocated Assets during such period
(including (i) realized trading profit (loss) plus or minus (ii) the change in
unrealized trading profit (loss) on open positions) and will be calculated after
the determination of Series J’s transaction costs attributable to the Allocated
Assets, the Advisor’s Management Fee, the operating expenses for which the
Allocated Assets are responsible, and any extraordinary expenses (e.g.,
litigation, costs or damages) paid during an Incentive Measurement Period which
are specifically related to the Advisor, but before deduction of any Incentive
Fees payable during the Incentive Measurement Period. New High Net Trading
Profits will not include interest earned or credited on the Allocated Assets.
New High Net Trading Profits will be generated only to the extent that the
Advisor’s cumulative New High Net Trading Profits exceed the highest level of
cumulative New High Net Trading Profits achieved by the Advisor as of a previous
Incentive Measurement Date. Except as set forth below, net losses from prior
quarters must be recouped before New High Net Trading Profits can again be
generated. If a withdrawal or distribution occurs or if this Agreement is
terminated at any date that is not an Incentive Measurement Date, the date of
the withdrawal or distribution or termination

 

8



--------------------------------------------------------------------------------

will be treated as if it were an Incentive Measurement Date, but any Incentive
Fee accrued in respect of the withdrawn assets on such date shall not be paid to
the Advisor until the next scheduled Incentive Measurement Date. New High Net
Trading Profits for an Incentive Measurement Period shall exclude capital
contributions to Series J in an Incentive Measurement Period, distributions or
redemptions paid or payable by Series J during an Incentive Measurement Period,
as well as losses, if any, associated with redemptions, distributions, and
reallocations of assets during the Incentive Measurement Period and prior to the
Incentive Measurement Date (i.e., to the extent that assets are allocated away
from the Advisor (through redemptions, distributions or allocations caused by
Series J), any loss carryforward attributable to the Advisor shall be reduced in
the same proportion that the value of the assets allocated away from the Advisor
comprises the value of the Allocated Assets prior to such allocation away from
the Advisor. In calculating New High Net Trading Profits, incentive fees paid
for a previous Incentive Measurement Period will not reduce cumulative New High
Net Trading Profits in subsequent periods.

(c) Timing of Payment. Management Fees and Incentive Fees shall be paid within
fifteen (15) business days following the end of the period for which they are
payable. The first incentive fee which may be due and owing to the Advisor in
respect of any New High Net Trading Profits will be due and owing as of the end
of the first calendar quarter during which the Trading Advisor managed the
Allocated Assets for at least forty five (45) days. If an Incentive Fee shall
have been paid by the Trust to the Advisor in respect of any calendar quarter
and the Advisor shall incur subsequent losses on the Allocated Assets the
Advisor shall nevertheless be entitled to retain amounts previously paid to it
in respect of New High Net Trading Profits.

(d) Fee Data. Series J will provide the Advisor with the data used by Series J
to compute the foregoing fees within ten (10) business days of the end of the
relevant period. The Advisor shall be free to contest the calculations if in its
reasonable judgment they are inaccurate.

(e) Third Party Payments. Neither the Advisor, nor any of its officers,
directors, employees or stockholders, shall receive any commissions,
compensation, remuneration or payments whatsoever from any broker with which
Series J carries an account for transactions executed in Series J’s account. The
parties acknowledge that a spouse of any of the foregoing persons may receive
floor brokerage commissions in respect of trades effected pursuant to the
Advisor’s Trading Approach on behalf of Series J, which payment shall not
violate the preceding sentence.

 

  8. Term and Termination.

(a) Term. This Agreement shall commence on the date hereof and, unless sooner
terminated pursuant to paragraphs (b), (c) or (d) of this Section 8, shall
continue in effect until the close of business on the last day of the month
ending twelve (12) full months following the date hereof. Thereafter, unless
this Agreement is terminated pursuant to paragraphs (b), (c) or (d) of this
Section 8, this Agreement shall be renewed automatically on the same terms and
conditions set forth herein for successive additional twelve-month terms, each
of which shall commence on the first day of the month subsequent to the
conclusion of the preceding term. Subject to Section 8(d)(iv) hereof, the
automatic renewal(s) set forth in the preceding sentence hereof shall not be
affected by (i) any allocation of the Allocated Assets away from the Advisor
pursuant to this Agreement, or (ii) the retention of Other Advisors following a
reallocation, or otherwise.

(b) Automatic Termination. This Agreement shall terminate automatically in the
event that the Trust or Series J is terminated. In addition, this Agreement
shall terminate automatically in the event that the Allocated Assets decline as
of the end of any business day by at least 40% from the Allocated Assets (i) as
of the date hereof, or (ii) as of the first day of any calendar year, as
adjusted in each instance on an ongoing basis by (A) any decline(s) in the
Allocated Assets caused by distributions, redemptions, reallocations, and
withdrawals, and (B) additions to the Allocated Assets caused by additional
allocations.

 

9



--------------------------------------------------------------------------------

(c) Optional Termination Right of Series J. This Agreement may be terminated at
any time at the election of Series J in its sole discretion upon at least thirty
(30) days’ prior written notice to the Advisor. Series J will use its best
efforts to cause any termination to occur as of a month-end. This Agreement also
may be terminated upon prior written notice, appropriate under the
circumstances, to the Advisor in the event that: (i) Series J determines in good
faith following consultation appropriate under the circumstances with the
Advisor that the Advisor is unable to use its agreed upon Trading Approach to
any material extent, as such Trading Approach may be refined or modified in the
future in accordance with the terms of this Agreement for the benefit of Series
J; (ii) either (A) the Advisor’s registration as a commodity trading advisor
under the CE Act or membership as a commodity trading advisor with the NFA is
revoked, suspended, terminated or not renewed, or (B) the Advisor is no longer
exempt from registration status as a commodity trading advisor under the CE Act;
(iii) Series J determines in good faith following consultation appropriate under
the circumstances with the Advisor that the Advisor has failed to conform, and
after receipt of written notice, continues to fail to conform in any material
respect, to (A) any of Series J’s Trading Policies and Limitations, or (B) the
Advisor’s Trading Approach; (iv) there is an unauthorized assignment of this
Agreement by the Advisor; (v) the Advisor dissolves, merges or consolidates with
another entity, or sells a substantial portion of its assets, or a change in any
material respect in any portion of the Advisor’s Trading Approach utilized by
the Advisor for Series J, without the consent of Series J; (vi) Lawrence Staden
is not in control of the Advisor’s trading activities for Series J; (vii) the
Advisor becomes bankrupt (admitted or decreed) or insolvent, (viii) for any
other reason, Series J determines in good faith that such termination is
essential for the protection of Series J, including without limitation a good
faith determination by Series J that the Advisor has breached a material
obligation to Series J under this Agreement relating to the trading of the
Allocated Assets.

(d) Optional Termination Right of Advisor. The Advisor shall have the right to
terminate this Agreement at any time upon at least sixty (60) days’ prior
written notice in the event: (i) of the receipt by the Advisor of an opinion of
independent counsel reasonably satisfactory to the Advisor and Series J that by
reason of the Advisor’s activities with respect to Series J it is required to
register as an investment adviser under the Investment Advisers Act of 1940 and
it is not so registered; (ii) that the registration of the Managing Owner as a
commodity pool operator under the CE Act or its NFA membership as a commodity
pool operator is revoked, suspended, terminated or not renewed; (iii) that
Series J (A) imposes additional trading limitation(s) pursuant to Section 1 of
this Agreement which the Advisor does not agree to follow in its management of
the Allocated Assets, or (B) overrides trading instructions of the Advisor or
does not consent to a material change to the Trading Approach requested by the
Advisor; (iv) if the amount of the Allocated Assets decreases to less than $5
million as the result of redemptions, distributions, reallocations of the
Allocated Assets or deleveraging initiated by Series J, but not trading losses,
as of the close of business on any Friday; (v) Series J elects (pursuant to
Section 1 of this Agreement) to have the Advisor use a different Trading
Approach in the Advisor’s management of the Allocated Assets from that which the
Advisor is then using to manage such assets and the Advisor objects to using
such different Trading Approach; (vi) there is an unauthorized assignment of
this Agreement by Series J; (vii) there is a material breach of this Agreement
by Series J and after giving written notice to Series J which identifies such
breach and such material breach has not been cured within 10 days following
receipt of such notice by Series J; (viii) the Advisor provides Series J with
written notice, at least sixty (60) days prior to the end of the then current
term, of the Advisor’s desire and intention to terminate this Agreement as of
the end of the then current term; or (ix) other good cause is shown and the
written consent of Series J is obtained (which shall not be withheld or delayed
unreasonably).

 

10



--------------------------------------------------------------------------------

(e) Termination Fees. In the event that this Agreement is terminated with
respect to, or by, the Advisor pursuant to this Section 8 or Series J allocates
its assets to Other Advisors, the Advisor shall be entitled to, and Series J
shall pay, the Management Fee and the Incentive Fee, if any, which shall be
computed (i) with respect to the Management Fee, on a pro rata basis, based upon
the portion of the month for which the Advisor had the Allocated Assets under
management, and (ii) with respect to the Incentive Fee, if any, as if the
effective date of termination was the last day of the then current calendar
quarter. The rights of the Advisor to fees earned through the earlier to occur
of the date of expiration or termination shall survive this Agreement until
satisfied.

(f) Termination and Open Positions. Once terminated, the Advisor shall have no
responsibility for existing positions, including delivery issues, if any, which
may result from such positions.

 

  9. Liquidation of Positions.

The Advisor agrees to liquidate open positions in the amount that Series J
informs the Advisor, in writing via facsimile or other equivalent means, that
Series J considers necessary or advisable to liquidate in order to (i) effect
any termination or reallocation pursuant to Sections 1 or 8, respectively, or
(ii) fund its pro rata share of any redemption, distribution or Series J
expense. Series J shall not, however, have authority to instruct the Advisor as
to which specific open positions to liquidate, except as provided in Section 1
hereof. Series J shall provide the Advisor with such reasonable prior notice of
such liquidation as is practicable under the circumstances and will endeavor to
provide at least three (3) days’ prior notice. In the event that losses incurred
as a result of such liquidation by the Advisor exceed the amount of the
Allocated Assets, Series J agrees to cover such excess losses from its assets,
but in no event from the assets of the other Series issued by the Trust. The
Advisor shall have no liability for such losses.

 

  10. Other Accounts of the Advisor.

(a) Management of Other Accounts and Trading Proprietary Capital. Subject to
paragraph (c) of this Section 10, the Advisor shall be free to (i) manage and
trade accounts for other investors (including other public and private commodity
pools), and (ii) trade for its own account, and for the accounts of its
partners, shareholders, directors, officers and employees, as applicable, using
the same or other information and Trading Approach utilized in the performance
of services for Series J, so long as in the Advisor’s reasonable judgment the
aggregate amount of capital being managed or traded by the Adviser pursuant to
the Trading Approach being used by Series J does not (A) materially impair the
Advisor’s ability to carry out its obligations and duties to Series J pursuant
to this Agreement, or (B) create a reasonable likelihood of the Advisor having
to modify materially its agreed upon Trading Approach being used for Series J in
a manner which might reasonably be expected to have a material adverse effect on
Series J. The aggregate amount of capital referred to in the preceding sentence
hereinafter shall be called “Advisor’s Capacity,” and currently is estimated by
the Advisor to be $1.5 billion or in the future such greater amount or amounts
as the Advisor may, in its judgment, believe it can trade. The Advisor shall not
be required to accept capital from Series J in an amount which exceeds $100
million if such excess amount will cause the Advisor to be managing or trading
funds pursuant to its Trading Approach which exceed the Advisor’s Capacity.

(b) Acceptance of Non-Series J Capital. So long as the Advisor is performing
services for Series J, it agrees that it will not accept additional capital for
management which, together with the Allocated Assets, exceeds the Advisor’s
Capacity. Without limiting the generality of the foregoing, it is understood
that this paragraph shall not prohibit the acceptance of additional capital,
which acceptance requires only routine adjustments to trading patterns in order
to comply with speculative position limits or daily trading limits. The Advisor
agrees to notify Series J when the Advisor’s Capacity is likely to be reached.

 

11



--------------------------------------------------------------------------------

(c) Equitable Treatment of Accounts. The Advisor agrees, in its management of
accounts other than the account of Series J pursuant to the Trading Approach
being used by Series J, that it will not knowingly or deliberately favor any
other account managed or controlled by it or any of its principals or affiliates
(in whole or in part) over Series J. The preceding sentence shall not be
interpreted to preclude (i) the Advisor from charging another client fees which
differ from the fees to be paid to it hereunder, or (ii) an adjustment by the
Advisor in the implementation of any agreed upon Trading Approach in accordance
with the procedures set forth in Section 1 hereof which is undertaken by the
Advisor in good faith in order to accommodate additional accounts.
Notwithstanding the foregoing, the Advisor also shall not be deemed to be
favoring another commodity interest account over Series J’s account if the
Advisor, in accordance with specific instructions of the owner of such account,
shall trade such account at a degree of leverage or in accordance with trading
policies which shall be different from that which would normally be applied or
if the Advisor, in accordance with the Advisor’s money management principles,
shall not trade certain commodity interest contracts for an account based on the
amount of equity in such account. The Advisor, upon reasonable request and
receipt of adequate assurances of confidentiality, shall provide Series J with
an explanation of the differences, if any, in performance between Series J and
any other similar account pursuant to the same Trading Approach for which the
Advisor or any of its principals or affiliates acts as a commodity trading
advisor (in whole or in part), provided, however, that the Advisor may, in its
discretion, withhold from any such inspection the identity of the client for
whom any such account is maintained.

(d) Inspection of Records. Upon the reasonable request of, and upon reasonable
notice from, Series J or the Managing Owner, the Advisor shall permit Series J
or the Managing Owner to review at the Advisor’s offices, in each case at its
own expense, during normal business hours such trading records as it reasonably
may request for the purpose of confirming that Series J has been treated
equitably with respect to advice rendered during the term of this Agreement by
the Advisor for other accounts managed by the Advisor, which the parties
acknowledge to mean that Series J or the Managing Owner may inspect, subject to
such restrictions as the Advisor may reasonably deem necessary or advisable so
as to preserve the confidentiality of proprietary information and the identity
of its clients, all trading records of the Advisor as it reasonably may request
during normal business hours. The Advisor may, in its discretion, withhold from
any such report or inspection the identity of the client for whom any such
account is maintained and in any event, Series J or the Managing Owner (as
applicable) shall keep all such information obtained by them from the Advisor
confidential unless disclosure thereof legally is required or has been made
public. Such right will terminate one year after the termination of this
Agreement and does not permit access to computer programs, records, or other
information used in determining trading decisions.

 

  11. Speculative Position Limits.

If, at any time during the term of this Agreement, it appears to the Advisor
that it may be required to aggregate Series J’s Commodities positions with the
positions of any other accounts it owns or controls for purposes of applying the
speculative position limits of the CFTC, any exchange, self-regulatory body, or
governmental authority, the Advisor promptly will notify Series J if Series J’s
positions under its management are included in an aggregate amount which equals
or exceeds the applicable speculative limit. The Advisor agrees that, if its
trading recommendations pursuant to its agreed upon Trading Approach are altered
because of the potential application of speculative position limits, the Advisor
will modify its trading instructions to Series J and its other accounts in a
good faith effort to achieve an equitable treatment of all accounts; to wit, the
Advisor will liquidate Commodities positions and/or limit the taking of new
positions in all accounts it manages, including Series J, as nearly

 

12



--------------------------------------------------------------------------------

as possible in proportion to the assets available for trading of the respective
accounts (including “notional” equity) to the extent necessary to comply with
applicable speculative position limits. The Advisor presently believes that its
Trading Approach for the management of Series J’s account can be implemented for
the benefit of Series J notwithstanding the possibility that, from time to time,
speculative position limits may become applicable.

 

  12. Redemptions, Distributions, Reallocations and Additional Allocations.

(a) Notice. Series J agrees to give the Advisor at least one (1) business day
prior notice of any proposed redemptions, exchanges, distributions,
reallocations, additional allocations, or withdrawals affecting the Allocated
Assets.

(b) Allocations. Redemptions, exchanges, withdrawals, and distributions of
Interests shall be charged against the Allocated Assets.

 

  13. Brokerage Confirmations and Reports.

Series J will instruct its brokers and counterparties to furnish the Advisor
with copies of all trade confirmations, daily equity runs, and monthly trading
statements relating to the Allocated Assets. The Advisor will maintain records
and will monitor all open positions relating thereto; provided, however, that
the Advisor shall not be responsible for any errors by Series J’s brokers or
counterparties unless such error is caused by the Advisor. Series J also will
furnish the Advisor with a copy of the form of all reports, including but not
limited to, monthly, quarterly and annual reports, sent to the Limited Owners
and copies of all reports filed with the CFTC and the NFA. The Advisor shall, at
Series J’s request, make a good faith effort to provide Series J with copies of
all trade confirmations, daily equity runs, monthly trading reports or other
reports sent to the Advisor by Series J’s commodity broker regarding Series J,
and in the Advisor’s possession or control, as Series J deems appropriate if
Series J cannot obtain such copies on its own behalf. Upon request, Series J
will provide the Advisor with accurate information with respect to the Allocated
Assets.

 

  14. The Advisor’s Representations and Warranties.

The Advisor represents and warrants that:

(a) it has full capacity and authority to enter into this Agreement, and to
provide the services required of it hereunder;

(b) it will not by entering into this Agreement and by acting as a commodity
trading advisor to Series J, (i) be required to take any action contrary to its
incorporating or other formation documents or, to the best of its knowledge, any
applicable statute, law or regulation of any jurisdiction or (ii) breach or
cause to be breached any undertaking, agreement, contract or to the best of its
knowledge, statute, rule or regulation to which it is a party or by which it is
bound which, in the case of (i) or (ii), would materially limit or materially
adversely affect its ability to perform its duties under this Agreement;

(c) either (i) it is duly registered as a commodity trading advisor under the CE
Act and is a member of the NFA as a commodity trading advisor and it will
maintain and renew such registration and membership during the term of this
Agreement, or (ii) it is exempt from registration as a commodity trading advisor
under the CE Act and it will maintain its exempt status during the term of this
Agreement;

 

13



--------------------------------------------------------------------------------

(d) a copy of its most recent Private Placement Memoranda for the Directional
and Behavioural Trend Programs (the “Disclosure Documents”) has been provided to
Series J in the form of Exhibit D hereto (and Series J acknowledges receipt of
such Disclosure Documents) and, except as disclosed in such Disclosure
Documents, all information in such Disclosure Documents (including, but not
limited to, background, performance, trading methods and trading systems) is
true, complete and accurate in all material respects and is in conformity in all
material respects with the provisions of the CE Act including the rules and
regulations thereunder;

(e) assuming that the Allocated Assets equal not more than $100 million as of
the effective date of this Agreement, the amount of such assets should not, in
the reasonable judgment of the Advisor, result in the Advisor being required to
manage funds in an amount which will exceed the Advisor’s Capacity; and

(f) neither the Advisor, nor its stockholders, directors, officers, employees,
agents, principals, affiliates, nor any of its or their respective successors or
assigns: (i) shall knowingly use or distribute for any purpose whatsoever any
list containing the names and/or residence addresses of, and/or other
information about, the Limited Owners; nor (ii) shall solicit any person it or
they know is a Limited Owner for the purpose of soliciting commodity business
from such Limited Owner, unless such Limited Owner shall have first contacted
the Advisor or is already a client of the Advisor or a prospective client with
which the Advisor has commenced discussions or is introduced to or referred to
the Advisor by an unaffiliated agent other than in violation of clause (i).

The within representations and warranties shall be continuing during the term of
this Agreement, and, if at any time, any event has occurred which would make or
tend to make any of the foregoing not true in any material respect with respect
to the Advisor, the Advisor promptly will notify Series J in writing thereof.

 

  15. The Managing Owner’s and Series J’s Representations and Warranties.

Each of the Managing Owner and Series J represents and warrants only as to
itself (and, further, provided that only the Managing Owner is making the
representations and warranties in Section 15(c) and Section 15(e)(ii), and only
Series J is making the representations and warranties in Section 15(e)(i)) that:

(a) each has the full capacity and authority to enter into this Agreement and to
perform its obligations hereunder;

(b) it will not (i) be required to take any action contrary to its incorporating
or other formation documents or any applicable statute, law or regulation of any
jurisdiction or (ii) breach or cause to be breached (A) any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound or (B) any order of any court or governmental or regulatory
agency having jurisdiction over it, which in the case of (i) or (ii) would
materially limit or materially adversely affect the performance of its duties
under this Agreement;

(c) it is registered as a commodity pool operator under the CE Act and is a
commodity pool operator member of the NFA, and it will maintain and renew such
registration and membership during the term of this Agreement;

(d) this Agreement has been duly and validly authorized, executed and delivered,
and is a valid and binding agreement, enforceable against each of them, in
accordance with its terms; and

 

14



--------------------------------------------------------------------------------

(e) on the date hereof, it is, and during the term of this Agreement, it will be
(i) in the case of Series J, in good standing under the laws of the State of
Delaware, and in good standing and qualified to do business in each jurisdiction
in which the nature and conduct of its business requires such qualification and
where the failure to be so qualified would materially adversely affect its
ability to perform its obligations under this Agreement, and (ii) in the case of
the Managing Owner, a duly formed and validly existing corporation, in each
case, in good standing under the laws of the State of Delaware and in good
standing and qualified to do business in each jurisdiction in which the nature
and conduct of its business requires such qualification and where the failure to
be so qualified would materially adversely affect its ability to perform its
obligations under this Agreement.

The within representations and warranties shall be continuing during the term of
this Agreement, and, if at any time, any event has occurred which would make or
tend to make any of the foregoing not true in any material respect, Series J in
the case of its representations and warranties, and the Managing Owner in the
case of its representations and warranties, promptly will notify the Advisor in
writing.

 

  16. Assignment.

This Agreement may not be assigned by any of the parties hereto without the
express prior written consent of the other parties hereto, except that the
Advisor need not obtain the consent of any Other Advisor.

 

  17. Successors.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and permitted assignees of each of them, and no other
person (except as otherwise provided herein) shall have any right or obligation
under this Agreement. The terms “successors” and “assignees” shall not include
any purchasers, as such, of Interests.

 

  18. Amendment or Modification or Waiver.

(a) Changes to Agreement. This Agreement may not be amended or modified, nor may
any of its provisions be waived, except upon the prior written consent of the
parties hereto, except that an amendment to, a modification of, or a waiver of
any provision of the Agreement as to the Advisor need not be consented to by any
Other Advisor.

(b) No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

 

15



--------------------------------------------------------------------------------

  19. Notices.

Except as otherwise provided herein, all notices required to be delivered under
this Agreement shall be effective only if in writing and shall be deemed given
by the party required to provide notice when received by the party to whom
notice is required to be given and shall be delivered personally or by
registered mail, postage prepaid, return receipt requested, or by telecopy, as
follows (or to such other address as the party entitled to notice shall
hereafter designate by written notice to the other parties):

If to the Managing Owner or Series J:

Kenmar Preferred Investments Corp.

900 King Street, Suite 100

Rye Brook, NY 10573

Attention: General Counsel

Facsimile: (914) 307 – 4045

E-mail: legaldept@kenmar.com

and in either case with a copy to:

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Timothy P. Selby, Esq.

Facsimile: (212) 210-9494

E-mail: timothy.selby@alston.com

If to the Advisor:

GLC Limited

Ingeni Building

17 Broadwick Street

LondonW1F 0AX

Attn: Caroline Hoare/David Trudeau

Facsimile: 011-44-207-942-8229

Email: caroline.hoare@glcuk.com/david.trudeau@glcuk.com

 

  20. Governing Law.

Each party agrees that this Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of laws principles thereof.

 

  21. Survival.

The provisions of this Agreement shall survive the termination of this Agreement
with respect to any matter arising while this Agreement was in effect.

 

  22. Promotional Literature.

Each party agrees that prior to using any promotional literature in which
reference to the other parties hereto (other than Other Advisors) is made, it
shall furnish in advance a copy of such information to the other parties and
will not make use of any promotional literature containing references to such
other parties to which such other parties object, except as otherwise required
by law or regulation.

 

  23. No Liability of Limited Owners.

This Agreement has been made and executed by and on behalf of Series J, and the
obligations of Series J and/or the Managing Owner set forth herein are not
binding upon any of the Limited Owners, but rather, are binding only upon the
assets and property of Series J, and, to the extent provided herein, upon the
assets and property of the Managing Owner.

 

16



--------------------------------------------------------------------------------

  24. Headings.

Headings to sections herein are for the convenience of the parties only, and are
not intended to be or to affect the meaning or interpretation of this Agreement.

 

  25. Complete Agreement.

Except as otherwise provided herein, this Agreement and the Representation
Agreement constitute the entire agreement between the parties with respect to
the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding upon the parties hereto.

 

  26. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which, when taken together, shall constitute
one original instrument.

 

  27. Arbitration, Remedies.

Each party hereto agrees that any dispute relating to the subject matter of this
Agreement shall be settled and determined by arbitration in the City of New York
pursuant to the rules of the NFA or, if the NFA should refuse to accept the
matter, the American Arbitration Association.

 

  28. FSA Rules

(a) The Advisor is authorized and regulated by the FSA in the United Kingdom.

(b) The Advisor has in operation a written procedure in accordance with the FSA
Rules for the effective consideration and proper handling of complaints from
customers. Any complaints should be referred to the Compliance Officer of the
Advisor.

(c) The parties agree that series J is a Professional Client within the Rules
and is not an eligible complainant as defined in “Dispute Resolution: Complaints
Sourcebook” of the FSA Rules. Accordingly, Series J has no right of complaint to
the Financial Ombudsman Service in respect of any dispute arising out the
Advisor’s performance of its obligations under this Agreement.

[Remainder of page left blank intentionally.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

WORLD MONITOR TRUST III- SERIES J By:   KENMAR PREFERRED INVESTMENTS CORP., its
sole Managing Owner By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President KENMAR PREFERRED INVESTMENTS CORP. By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President GLC LIMITED By:  

/s/ Caroline Hoare

Name:   Caroline Hoare Title:   Director and Chief Executive Officer

 

18



--------------------------------------------------------------------------------

EXHIBIT A

PROGRAM

The Advisor will make its trading decisions for Series J according to its
Behavioural Trend and Directional Programs, as described in Exhibit D as amended
from time to time.

[Remainder of page left blank intentionally.]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TRADING LIMITATIONS AND POLICIES

The following limitations and policies are applicable to assets representing the
Allocated Assets as a whole and at the outset to the Advisor individually; since
the Advisor initially will manage 33.33% of Series J’s Allocated Assets, such
application of the limitations and policies is identical initially for Series J
and the Advisor. The Advisor sometimes may be prohibited from taking positions
for the Allocated Assets which it would otherwise acquire due to the need to
comply with these limitations and policies. Series J will monitor compliance
with the trading limitations and policies set forth below, and it may impose
additional restrictions (through modification of such limitations and policies)
upon the trading activities of the Advisor, as it, in good faith, deems
appropriate in the best interests of Series J, subject to the terms of the
Advisory Agreement.

Series J will not approve a material change in the following trading limitations
and policies without obtaining the prior written approval of Limited Owners
owning more than 50% of Interests in the other Series. Series J may, however,
impose additional trading limitations on the trading activities of Series J
without obtaining such approval if Series J or the Managing Owner determines
such additional limitations to be necessary in the best interests of Series J.

Trading Limitations

The Advisor will not: (i) engage in pyramiding its commodities positions (i.e.,
the use of unrealized profits on existing positions to provide margin for the
acquisition of additional positions in the same or a related commodity), but may
take into account open trading equity on existing positions in determining
generally whether to acquire additional commodities positions; (ii) borrow or
loan money (except with respect to the initiation or maintenance of commodities
positions or obtaining lines of credit for the trading of forward currency
contracts; provided, however, that Series J is prohibited from incurring any
indebtedness on a non-recourse basis); (iii) permit rebates to be received by
Series J or its affiliates, or permit Series J or any affiliate to engage in any
reciprocal business arrangements which would circumvent the foregoing
prohibition; (iv) permit the Advisor to share in any portion of the commodity
brokerage fees paid by Series J; (v) commingle its assets, except as permitted
by law; or (vi) permit the churning of its commodity accounts.

The Advisor will conform in all respects to the rules, regulations and
guidelines of the markets on which its trades are executed.

Trading Policies

Subject to the foregoing limitations, the Advisor has agreed to abide by the
trading policies of Series J, which currently are as follows:

(1) Allocated Assets will generally be invested in contracts which are traded in
sufficient volume which, at the time such trades are initiated, are reasonably
expected to permit entering and liquidating positions.

(2) Stop or limit orders may, in the Advisor’s discretion, be given with respect
to initiating or liquidating positions in order to attempt to limit losses or
secure profits. If stop or limit orders are used, no assurance can be given,
however, that the clearing broker will be able to liquidate a position at a
specified stop or limit order price, due to either the volatility of the market
or the inability to trade because of market limitations.

 

B-1



--------------------------------------------------------------------------------

(3) Series J may initiate an open position in a futures contract during a
delivery month in that contract.

(4) Series J may occasionally make or accept delivery of a commodity including,
without limitation, currencies. Series J also may engage in EFP transactions
involving currencies and metals and other commodities.

(5) Series J may, from time to time, employ trading techniques such as spreads,
straddles and conversions.

(6) Series J will not initiate open futures or option positions which would
result in net long or short positions requiring as margin or premium for
outstanding positions in excess of 15% of the Allocated Assets for any one
commodity, or in excess of 66 2/3% of the Allocated Assets for all commodities
combined. Under certain market conditions, such as an inability to liquidate
open commodities positions because of daily price fluctuations, Series J may be
required to commit the Allocated Assets as margin in excess of the foregoing
limits and in such case Series J will cause the Advisor to reduce its open
futures and option positions to comply to these limits before initiating new
commodities positions.

(7) To the extent Series J engages in transactions in forward currency contracts
other than with or through UBS Securities LLC, Series J will only engage in such
transactions with or through a bank which as of the end of its last fiscal year
had an aggregate balance in its capital, surplus and related accounts of at
least $100,000,000, as shown by its published financial statements for such
year, and through other broker-dealer firms with an aggregate balance in its
capital, surplus and related accounts of at least $50,000,000.

(8) Series J acknowledges there may be “tracking errors” between the performance
of Series J and the Other Accounts in the event that the Allocated Assets are of
such a size that will not permit a meaningful allocation of certain trades for
Series J that the Advisor is placing for such Other Accounts

[Remainder of page left blank intentionally.]

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

REPRESENTATION AGREEMENT

CONCERNING THE MEMORANDUM

REPRESENTATION AGREEMENT (this “Agreement”) dated as of the 1st day of July,
2009, by and among WORLD MONITOR TRUST III – SERIES J (“Series J”), a separate
Series of WORLD MONITOR TRUST III, a Delaware statutory trust (the “Trust”),
KENMAR PREFERRED INVESTMENTS CORP., a Delaware corporation (the “Managing
Owner”), and GLC LIMITED, a company incorporated in England and authorized and
regulated by the Financial Services Authority (“FSA”) (the “Advisor”).

W I T N E S S E T H:

WHEREAS, the Trust is making a private offering pursuant to Regulation D under
the Securities Act of 1933, as amended (the “1933 Act”) of units of beneficial
interest (the “Offering”) in the Trust (the “Interests”) issuable in multiple
series of Interests (the “Series”), each separately managed by a different
professional commodity trading advisor, and in connection therewith, the Trust
has prepared a private placement memorandum ((which private placement
memorandum, in final form, together with all amendments and supplements thereto,
shall be referred to as the “Memorandum”); and

WHEREAS, Series J and the Managing Owner entered into an advisory agreement with
the Advisor, dated as of July 1, 2009 (the “Advisory Agreement”), pursuant to
which the Advisor has agreed to act as a commodity trading advisor to Series J;
and

WHEREAS, the parties hereto wish to set forth their duties and obligations to
each other with respect to the Memorandum as of its effective date.

NOW, THEREFORE, the parties agree as follows:

1. Representations and Warranties of the Advisor. The Advisor hereby represents
and warrants to Series J, the Trust and the Managing Owner that:

(a) All references in the Memorandum as of the date of this Agreement to (i) the
Advisor and its affiliates and the controlling persons, shareholders, directors,
officers and employees of any of the foregoing, (ii) the Advisor’s Trading
Approach (as defined in the Advisory Agreement) and (iii) the actual past
performance of discretionary accounts directed by the Advisor or any principal
thereof, including the notes to the tables reflecting such actual past
performance (hereinafter referred to as the Advisor’s “Past Performance
History”) are complete and accurate in all material respects, and as to such
persons, the Advisor’s Trading Approach and the Advisor’s Past Performance
History, as set forth in the Memorandum, contain all information required to be
included therein by the Commodity Exchange Act, as amended (the “CE Act”), and
the regulations (including interpretations thereof) thereunder, and the rules
and regulations of the National Futures Association (the “NFA”) and do not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances in which they were made, not misleading. The Advisor
also represents and warrants as to the accuracy and completeness in all material
respects of the underlying data made available by the Advisor to the Trust and
the Managing Owner for purposes of preparing the pro forma performance tables,
it being understood that no representation or warranty is being made with
respect to the calculations used to execute the pro forma performance tables or
notes thereto. The term “principal” in this Agreement shall have the same
meaning as that term in Commodity Futures Trading Commission (the “CFTC”)
Regulation § 4.10(e) under the CE Act.



--------------------------------------------------------------------------------

(b) The Advisor will not distribute the Memorandum and/or the selling materials
related thereto and will not engage in any general solicitation or advertising
with respect to the Offering.

(c) This Agreement and the Advisory Agreement have been duly and validly
authorized, executed and delivered on behalf of the Advisor and each is a valid
and binding agreement enforceable in accordance with its terms. The performance
of the Advisor’s obligations under this Agreement and the consummation of the
transactions set forth in this Agreement, in the Advisory Agreement and in the
Memorandum as of the date of this Agreement are not contrary to the provisions
of the Advisor’s formation documents, or to the best of its knowledge, any
applicable statute, law or regulation of any jurisdiction, and will not result
in any violation, breach or default under any term or provision of any
undertaking, contract, agreement or order to which the Advisor is a party or by
which the Advisor is bound.

(d) The Advisor has all governmental and regulatory licenses, registrations and
approvals required by law as may be necessary to perform its obligations under
the Advisory Agreement and this Agreement and to act as described in the
Memorandum as of the date hereof including, without limitation, registration as
an investment manager with the Financial Services Authority (“FSA”) and it will
maintain and renew any required licenses, registrations, approvals or
memberships during the term of the Advisory Agreement.

(e) On the date hereof the Advisor is, and at all times during the term of this
Agreement will be, a corporation duly formed and validly existing and in good
standing under the laws of its jurisdiction of incorporation and in good
standing and qualified to do business in each jurisdiction in which the nature
or conduct of its business requires such qualifications and the failure to be so
qualified would materially adversely affect the Advisor’s ability to perform its
obligations hereunder or under the Advisory Agreement. The Advisor has full
capacity and authority to conduct its business and to perform its obligations
under this Agreement, and to act as described in the Memorandum.

(f) Subject to adequate written assurances of confidentiality, and as requested
by the Managing Owner, the Advisor has supplied to or made available for review
by the Managing Owner (and if requested by the Managing Owner to its designated
auditor) all documents, statements, agreements and workpapers requested by them
relating to all accounts covered by the Advisor’s Past Performance History in
the Memorandum as of the date of this Agreement which are in the Advisor’s
possession or to which it has access, provided, however, that the Advisor may,
in its sole discretion, withhold from any such inspection the identity of the
clients for whom any such accounts are maintained.

(g) Without limiting the generality of paragraph (a) of this Section 1, the
Advisor has disclosed in the Memorandum all required information concerning the
Directional Program and the Behavioural Trend Program.

(h) The Advisor is not required to be registered as an investment adviser under
the United States Investment Advisers Act of 1940, as amended (the “Advisers
Act”), but voluntarily may so register in the future.

(i) As of the date hereof, there has been no material adverse change in the
Advisor’s Past Performance History as set forth the Memorandum under the caption
“GLC LIMITED” which has not been communicated in writing to and received by the
Managing Owner or its counsel.

(j) Except as disclosed in the Memorandum, there is no pending, or to the best
of its knowledge, threatened or contemplated action, suit or proceeding before
or by any court, governmental, administrative or self-regulatory body or
arbitration panel to which the Advisor or its principals is a party,

 

C-2



--------------------------------------------------------------------------------

or to which any of the assets of the Advisor is subject which reasonably might
be expected to result in any material adverse change in the condition (financial
or otherwise), business or prospects of the Advisor or which reasonably might be
expected to materially adversely affect any of the material assets of the
Advisor or which reasonably might be expected to (A) impair materially the
Advisor’s ability to discharge its obligations to Series J or (B) result in a
matter which would require disclosure in the Memorandum; furthermore, the
Advisor has not received any notice of an investigation by (i) the NFA regarding
non-compliance with its rules or the CE Act, (ii) the CFTC regarding
non-compliance with the CE Act, or the rules and regulations thereunder, or
(iii) any exchange regarding non-compliance with the rules of such exchange
which investigation reasonably might be expected to materially impair the
Advisor’s ability to discharge its obligations under this Agreement or the
Advisory Agreement.

2. Covenants of the Advisor. If, at any time during the term of the Advisory
Agreement, the Advisor discovers any fact, omission, event or that a change of
circumstances has occurred, which would make the Advisor’s representations and
warranties in Section 1 of this Agreement inaccurate or incomplete in any
material respect, or which might reasonably be expected to render the
Memorandum, with respect to (i) the Advisor or its principals, (ii) the
Advisor’s Trading Approach, or (iii) the Advisor’s Past Performance History,
untrue or misleading in any material respect, the Advisor will provide prompt
written notification to Series J, the Managing Owner of any such fact, omission,
event or change of circumstance, and the facts related thereto, and it is agreed
that the failure to provide such notification or the failure to continue to be
in compliance with the foregoing representations and warranties during the term
of the Advisory Agreement as soon as possible following such notification shall
be cause for Series J to terminate the Advisory Agreement with the Advisor on
prior written notice to the Advisor. The Advisor also agrees that, during the
term of the Advisory Agreement, from and after the date of the Memorandum and
for so long as Interests in the Trust are being offered, it will provide the
Trust and the Managing Owner with updated month-end information relating to the
Advisor’s Past Performance History, as required to be disclosed in the
performance tables relating to the performance of the Advisor in the Memorandum
under the caption “GLC LIMITED,” beyond the periods disclosed therein. The
Advisor shall use its best efforts to provide such information within a
reasonable period of time after the end of the month to which such updated
information relates and the information is available to it.

3. Modification of Memorandum. If any event or circumstance occurs as a result
of which it becomes necessary, in the judgment of the Managing Owner, to amend
or to supplement the Memorandum in order to make the Memorandum not materially
misleading in light of the circumstances existing at the time it is delivered to
a subscriber, or if it is otherwise necessary in order to permit the Trust to
continue to offer its Interests subject to the limitations set forth in the
Advisory Agreement, the Advisor will furnish such information with respect to
itself and its principals, as well as its Trading Approach and Past Performance
History as the Managing Owner may reasonably request, and will cooperate to the
extent reasonably necessary in the preparation of any required amendments or
supplements to the Memorandum.

4. Advisor’s Closing Obligations. On or prior to a Closing Date with respect to
the offering the Interests, only if requested by the Managing Owner, (each a
“Closing Date”), the Advisor shall deliver or cause to be delivered, at the
expense of the Trust, to the Trust, Series J and the Managing Owner, the
reports, certificates, documents and opinions described below addressed to them
and, except as may be set forth below, dated the Closing Date (provided that the
Advisor shall not be obligated to provide either a certificate of good standing
or an opinion of its counsel more frequently than once per annum absent good
cause shown).

(a) A report from the Advisor which shall present, for the period from the date
after the last day covered by the Advisor’s Past Performance History as set
forth under “GLC LIMITED” in the Memorandum to the latest practicable month-end
before the Closing Date, figures which shall show

 

C-3



--------------------------------------------------------------------------------

the actual past performance of the Advisor (or, if such actual past performance
information is unavailable, then the estimated past performance) for such
period, and which shall certify that, to the best of the Advisor’s knowledge,
such figures are complete and accurate in all material respects.

(b) A certificate of the Advisor in the form proposed prior to the Closing Date
by counsel to the Trust, Series J and the Managing Owner, with such changes in
such form as are proposed by the Advisor or its counsel and as are acceptable to
the Trust, Series J and the Managing Owner and their counsel so as to make such
form mutually acceptable to the Trust, Series J, the Managing Owner, the
Advisor, and their respective counsel, to the effect that:

(i) The representations and warranties of the Advisor in Section 1 of this
Agreement above are true and correct in all material respects on the date of the
certificate as though made on such date.

(ii) Nothing has come to the Advisor’s attention which would cause the Advisor
to believe that the Memorandum, as amended or supplemented from time to time,
with respect to the Advisor, or its affiliates, and controlling persons,
shareholders, directors, officers or employees of any of the foregoing, or with
respect to the Advisor’s Trading Approach or Past Performance History, contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.

(iii) The Advisor has performed all covenants and agreements herein contained to
be performed on its part at or prior to the Closing Date.

(c) A certificate of the Advisor (together with such supporting documents as are
set forth in such certificate), in the form proposed prior to the Closing Date
by counsel to the Trust, Series J and the Managing Owner, with such changes in
such form as are proposed by the Advisor or its counsel and are acceptable to
the Trust, Series J and the Managing Owner and their counsel so as to make such
form mutually acceptable to the Trust, Series J, the Managing Owner, the Advisor
and their respective counsel, with respect to, (i) the continued effectiveness
of the organizational documents of the Advisor, (ii) the continued effectiveness
of the Advisor’s registration as an investment manager with the FSA and
(iii) the incumbency and genuine signature of the President and Secretary of the
Advisor.

(d) A certificate from the state of formation of the Advisor, to be dated at, on
or around the Closing Date, as to its formation and good standing.

(e) An opinion of counsel, in form and substance satisfactory to the Trust,
Series J and the Managing Owner and their counsel, dated the Closing Date, to
the following effect:

(i) The Advisor is a duly formed and validly existing corporation in good
standing under the laws of the state of its formation and, if different, the
state where it conducts its primary business activity and the Advisor has full
corporate power and authority under its Certificate of Incorporation to perform
its obligations under the Advisory Agreement and under this Agreement, and to
act as described in the Memorandum as of the Closing Date.

(ii) Each of the Advisory Agreement and this Agreement have been duly and
validly authorized, executed and delivered on behalf of the Advisor, and
assuming the due execution and delivery of each such Agreement by the Trust,
Series J, the Trustee

 

C-4



--------------------------------------------------------------------------------

and the Managing Owner, as applicable, each such agreement constitutes the
legal, valid and binding obligations of the Advisor, enforceable in accordance
with their respective terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws at the time in effect
affecting creditors rights generally, or by applicable principles of equity,
whether in an action at law or in equity, and except that the enforceability of
the indemnification, exculpation and severability provisions may be limited
under applicable federal or state securities, commodities and other laws or by
public policy; and the execution and delivery of such agreements and the
incurrence of the obligations thereunder and the consummation of the
transactions set forth in such agreements and in the Memorandum will not violate
or result in a breach of the Advisor’s formation documents, and, to the best of
such counsel’s knowledge, after due inquiry, will not result in any violation,
breach or default under any term or provision of any undertaking, contract,
agreement or order to which the Advisor is a party or by which the Advisor is
bound.

(iii) Subject to subparagraph (iv) of this Section 4(e), to the best of such
counsel’s knowledge, after due inquiry, the Advisor has obtained all required
governmental and regulatory licenses, registrations and approvals required by
law as may be necessary in order to perform its obligations under the Advisory
Agreement and under this Agreement and to act as described in the Memorandum as
of the Closing Date (including, without limitation, registration as an
investment manager with the FSA) and such licenses, registrations and approvals
have not, to the best of such counsel’s knowledge, after due inquiry, been
rescinded, revoked or otherwise removed.

(iv) Assuming that the Trust is operated as described in the Memorandum, the
Advisor is not required to be licensed or registered as an investment adviser
under the Advisers Act (even if it voluntarily is so registered), or to such
counsel’s knowledge, without independent investigation, as an investment adviser
or commodity trading advisor under the laws of any state of the U.S., in order
to perform its obligations under the Advisory Agreement or under this Agreement,
or to act as described in the Memorandum as of the Closing Date. The foregoing
opinion may be qualified by the fact that such counsel is not admitted to
practice law in all jurisdictions, and by the fact that in rendering its opinion
such counsel has relied solely upon an examination of the Blue Sky securities
laws and related rules, regulations, and administrative determinations, if any,
promulgated thereunder, of the various jurisdictions as reported in customarily
relied upon standard compilations, and upon such counsel’s understanding of the
various conclusions expressed, formally or informally, by administrative
officials or other employees of the various regulatory or other governmental
agencies or authorities concerned.

(v) To such counsel’s knowledge without independent investigation, except as
described in the Memorandum, or in a schedule delivered by counsel to Series J
and the Managing Owner prior to the date hereof, there is no pending, or
threatened, suit or proceeding, known to such counsel, before or by any court,
governmental or regulatory body or arbitration panel to which the Advisor or any
of the assets of the Advisor or any of its principals is subject and which
reasonably might be expected to result in any material adverse change in the
condition (financial or otherwise), business or prospects of the Advisor or any
of its principals or which reasonably might be expected materially adversely to
affect any of the assets of the Advisor or any of its principals or which
reasonably might be expected to (A) impair materially the Advisor’s ability to
discharge its obligations to Series J or (B) result in a matter which would
require disclosure in the

 

C-5



--------------------------------------------------------------------------------

Memorandum; and, to the best of such counsel’s knowledge, neither the Advisor
nor any of its principals has received any notice of an investigation by (i) the
NFA regarding non-compliance with its rules or the CE Act, (ii) the CFTC
regarding non-compliance with the CE Act or (iii) any exchange, regarding
non-compliance with its rules, which investigation reasonably might be expected
to (A) impair materially the Advisor’s ability to discharge its obligations to
Series J or (B) result in a matter which would require disclosure in the
Memorandum.

(vi) With respect to the Advisor and its affiliates and controlling persons,
shareholders, directors, officers and employees of any of the foregoing, and
with respect to the Advisor’s Trading Approach, nothing has come to the
attention of such counsel that leads such counsel to believe that the Memorandum
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or which is necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading,
except that such counsel is not required to express any opinion or belief as to
the financial statements or other financial or statistical data, past
performance tables, notes or descriptions thereto or other past performance
information contained in the Memorandum.

In rendering the foregoing opinions, such counsel may rely (i) as to matters of
fact, on a certificate of an officer of the Advisor, unless such counsel has
actual knowledge otherwise, and (ii) as to matters of law of states other than
that in which they are licensed to practice law, upon the opinions of other
counsel, in each case satisfactory in form and substance to counsel to the
Managing Owner, the Trust and Series J, and such counsel shall state that they
believe the Managing Owner, the Trust and Series J may rely on them.

5. Advisor Acknowledgements. The Advisor acknowledges that it may be a condition
to each closing under the Selling Agreement that the Managing Owner shall have
received, at no cost to the Advisor, letter(s) from certified public accountants
or other reputable professionals selected by the Managing Owner with respect to
the Past Performance History of the Advisor.

6. Representations and Warranties of Series J and the Managing Owner. The
Managing Owner hereby only represents and warrants as to itself and on behalf of
the Trust (as applicable), and Series J hereby only represents and warrants as
to itself, to the Advisor that:

(a) On the date hereof (i) the Trust is, and at all times during the term of
this Agreement and the Advisory Agreement will be, a duly formed and validly
existing statutory trust in good standing under the laws of the State of
Delaware, and is, and at all times during the term of this Agreement and the
Advisory Agreement will be, in good standing and qualified to do business in
each jurisdiction in which the nature or conduct of its business requires such
qualifications and in which the failure to be so qualified materially adversely
would affect its ability to perform its obligations under this Agreement and to
operate as described in the Memorandum, and (ii) the Managing Owner is, and at
all times during the term of this Agreement and the Advisory Agreement will be,
a duly formed and validly existing corporation in good standing under the laws
of the State of Delaware, and is, and at all times during the term of this
Agreement and the Advisory Agreement will be, in good standing and qualified to
do business as a foreign corporation in each other jurisdiction in which the
nature or conduct of its business requires such qualifications and in which the
failure to be so qualified materially adversely would affect its ability to act
as Managing Owner of the Trust and to perform its obligations hereunder and
under the Advisory Agreement, and each of Series J, the Trust and the Managing
Owner has full capacity and authority to conduct its business and to perform its
obligations under this Agreement and the Advisory Agreement (as the case may
be), and to act as described in the Memorandum as of the Closing Date.

 

C-6



--------------------------------------------------------------------------------

(b) Each of this Agreement and the Advisory Agreement has been duly and validly
authorized, executed and delivered on behalf of Series J and the Managing Owner,
is a valid and binding agreement of Series J and the Managing Owner, and is
enforceable in accordance with its terms. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Trust, is a valid
and binding obligation of the Trust, and is enforceable in accordance with its
terms. The performance of Series J’s, the Managing Owner’s and the Trust’s
obligations under this Agreement and under the Advisory Agreement (as the case
may be) and the consummation of the transactions set forth in this Agreement and
the Advisory Agreement, and in the Memorandum as of the Closing Date are not
contrary to the provisions of the Trust’s Third Amended and Restated Declaration
of Trust and Trust Agreement, as amended from time to time (the “Trust
Agreement”), or the Managing Owner’s Articles of Incorporation or By-Laws,
respectively, any applicable statute, law or regulation of any jurisdiction and
will not result in any violation, breach or default under any term or provision
of any undertaking, contract, agreement or order, to which Series J, the
Managing Owner or the Trust, is a party or by which Series J, the Managing Owner
or the Trust is bound.

(c) Each of the Managing Owner and the Trust (as the case may be) has obtained
all required governmental and regulatory licenses, registrations and approvals
required by law as may be necessary to perform their obligations under this
Agreement and under the Advisory Agreement and to act as described in the
Memorandum as of the Closing Date (including, without limitation, the Managing
Owner’s registration as a commodity pool operator under the CE Act and
membership as a commodity pool operator with the NFA) and will maintain and
renew any required licenses, registrations, approvals and memberships required
during the term of this Agreement and the Advisory Agreement.

(d) Series J is not required to be registered as an investment company under the
United States Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(e) All authorizations, consents or orders of any court, or of any federal,
state or other governmental or regulatory agency or body required for the valid
authorization, issuance, offer and sale of the Interests have been obtained,
and, no order preventing or suspending the use of the Memorandum with respect to
the Interests has been issued by the CFTC or the NFA. The Memorandum as of the
Closing Date contain all statements which are required to be made therein,
conform in all material respects with the requirements of the CE Act, and the
rules and regulations of the CFTC, thereunder, and with the rules of the NFA and
do not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading;
and at all times subsequent hereto up to and including the date of termination
of the offering, the Memorandum as of the Closing Date will contain all
statements required to be made therein and will conform in all material respects
with the requirements of the CE Act and the rules and regulations of the CFTC
thereunder, and with the rules of the NFA and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein , in light of the circumstances in which they are made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished to the Managing Owner, the Trust or Series J by or on
behalf of the Advisor for the express purpose of inclusion in the Memorandum,
including, without limitation, references to the Advisor and its affiliates and
controlling persons, shareholders, directors, officers and employees, as well as
to the Advisor’s Trading Approach and Past Performance History provided such
references have been approved by the Advisor in accordance with this Agreement.

 

C-7



--------------------------------------------------------------------------------

(f) The Memorandum as of the Closing Date has been delivered to the Advisor.

(g) There is no pending, or to its knowledge, threatened or contemplated action,
suit or proceeding before any court or arbitration panel or before or by any
governmental, administrative or self-regulatory body to which the Trust, Series
J, the Managing Owner or the principals of any is a party, or to which any of
the assets of any of the foregoing persons is subject, which might reasonably be
expected to result in any material adverse change in their condition (financial
or otherwise), business or prospects or reasonably might be expected to affect
adversely in any material respect any of their assets or which reasonably might
be expected to materially impair their ability to discharge their obligations
under this Agreement or under the Advisory Agreement; and neither the Trust,
Series J nor the Managing Owner has received any notice of an investigation by
(i) the NFA regarding non-compliance with NFA rules or the CE Act, (ii) the CFTC
regarding non-compliance with the CE Act or the rules and regulations
thereunder, or (iii) any exchange regarding non-compliance with the rules of
such exchange which investigation reasonably might be expected to materially
impair the ability of each of the Trust, Series J and the Managing Owner to
discharge its obligations under this Agreement or under the Advisory Agreement.

7. Covenants of the Managing Owner, the Trust and Series J. If, at any time
during the term of the Advisory Agreement, the Managing Owner, the Trust or
Series J discovers any fact, omission, or event or that a change of circumstance
has occurred which would make the Managing Owner’s, the Trust’s or Series J’s
representations and warranties in Section 6 of this Agreement inaccurate or
incomplete in any material respect, Series J, the Managing Owner or the Trust,
as appropriate, promptly will provide written notification to the Advisor of
such fact, omission, event or change of circumstance and the facts related
thereto. The Managing Owner or the Trust shall provide the Advisor with a copy
of each amendment or supplement to the Memorandum, and no amendment or
supplement to the Memorandum which contains any statement or information
regarding the Advisor will be filed or used unless the Advisor has received
reasonable prior notice and a copy thereof and has consented in writing to such
statement or information being filed and used.

8. Series J’s and Managing Owner’s Closing Obligations. On or prior to the
Closing Date, if Series J, the Managing Owner and the Trust have requested that
the Advisor provide certificates, documents and opinions pursuant to Section 4
of this Agreement, Series J and the Managing Owner shall deliver or cause to be
delivered to the Advisor, the certificates, documents and opinions described
below addressed to the Advisor and, except as may be set forth below, dated each
such Closing Date:

(a) Certificates of Series J, the Managing Owner and the Trust, addressed to the
Advisor, in the form proposed prior to the Closing Date by counsel to Series J,
the Managing Owner and the Trust with such changes in such form as are proposed
by the Advisor or its counsel and are acceptable to Series J, the Managing Owner
and the Trust and their counsel so as to make such form mutually acceptable to
Series J, the Managing Owner, the Advisor and their respective counsel, with
respect to, as applicable, (i) the continued effectiveness of Series J’s
Declaration of Trust, the Articles of Incorporation and By-Laws of the Managing
Owner, and the Trust Agreement, (ii) the continued effectiveness of the
registration of the Managing Owner as a commodity pool operator under the CE Act
and membership as a commodity pool operator with the NFA and (iii) the
incumbency and genuine signature of the President and Secretary of the Managing
Owner.

(b) Certificates from the States of Delaware with respect to Series J, the
Managing Owner and Trust, respectively, to be dated at, on or around the Closing
Date as to the formation and good standing of Series J, the Managing Owner and
the Trust, respectively.

 

C-8



--------------------------------------------------------------------------------

(c) Certificates of Series J and the Managing Owner in the form proposed prior
to the Closing Date by counsel to Series J and the Managing Owner with such
changes in such form as are proposed by the Advisor or its counsel and are
acceptable to Series J, the Managing Owner and their counsel so as to make such
form mutually acceptable to Series J, the Managing Owner, the Advisor and their
respective counsel, to the effect that:

(i) The representations and warranties in Section 6 of this Agreement are true
and correct in all material respects on the date of the certificates as though
made on such date, and

(ii) Series J, the Managing Owner and the Trust (as the case may be) have each
performed all covenants and agreements herein contained to be performed on their
part at or prior to the Closing Date.

(d) An opinion letter of counsel to Series J, the Managing Owner and the Trust,
dated the Closing Date, as follows:

(i) The Trust is a duly created and validly existing statutory trust in good
standing under the Delaware Act, with requisite power and authority under the
Delaware Act, its Trust Agreement and its Certificate of Trust to perform its
obligations under this Agreement, and to act as described in the Memorandum as
of the Closing Date.

(ii) The Managing Owner is a duly formed and validly existing corporation in
good standing under the laws of the State of Delaware. The Managing Owner has
full corporate power and authority under its Articles of Incorporation, By-Laws
and the General Corporation Law of the State of Delaware to perform its
obligations under this Agreement and under the Advisory Agreement, and to act as
described in the Memorandum as of the Closing Date.

(iii) Each of this Agreement and the Advisory Agreement has been duly and
validly authorized or ratified, executed and delivered on behalf of each of
Series J, the Managing Owner and the Trust (as the case may be), and, assuming
due execution and delivery of each such Agreement by the Advisor, each agreement
constitutes the legal, valid and binding obligations of Series J, the Managing
Owner and the Trust (as the case may be), respectively, enforceable in
accordance with their respective terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws at the time
in effect affecting creditors rights generally, or by applicable principles of
equity, whether in an action at law or in equity, and except that the
enforceability of the indemnification provisions may be limited under applicable
federal or state securities, commodities and other laws or by public policy; and
the execution and delivery of such agreements and incurrence of the obligations
thereunder and the consummation of the transactions set forth in such agreements
and in the Memorandum will not violate or result in a breach of their formation
documents, and, to the best of such counsel’s knowledge, after due inquiry, will
not result in any violation, breach or default under any term or provision of
any undertaking, contract, agreement or order to which they are parties or by
which they are bound.

(v) Each of Series J and the Trust is not required to be registered as an
investment company under the Investment Company Act in order to act as described
in the Memorandum as of the Closing Date or to perform its obligations under
this Agreement or the Advisory Agreement.

 

C-9



--------------------------------------------------------------------------------

(vi) To the best of such counsel’s knowledge, after due inquiry, all
authorizations, consents or orders of any court or of any federal, state or
other governmental or regulatory agency or body required for the valid
authorization, issuance, offer and sale of Interests have been obtained,
including such as may be required under the CE Act, including the rules and
regulations thereunder, the rules and regulations of the NFA, and, to the best
of such counsel’s knowledge, no order suspending the use of the Memorandum has
been issued by the CFTC, or the NFA nor has any proceeding for the issuance of
such an order been instituted or threatened by the CFTC or the NFA. The
foregoing may be qualified by the fact that such counsel is not admitted to
practice law in all jurisdictions, and that in rendering its opinion such
counsel shall rely solely upon an examination of the Blue Sky securities laws
and related rules, regulations and administrative determinations, if any,
promulgated thereunder, of the various jurisdictions as reported in customarily
relied upon standard compilations, and upon such counsel’s understanding of the
various conclusions expressed, formally or informally, by administrative
officials or other employees of the various regulatory or other governmental
agencies or authorities concerned.

(vii) To the best of such counsel’s knowledge, after due inquiry, each of Series
J, the Managing Owner and the Trust has obtained all required governmental and
regulatory licenses, registrations and approvals required by law as may be
necessary in order for each of Series J, the Managing Owner and the Trust (as
the case may be) to perform its obligations under this Agreement and under the
Advisory Agreement and to act as described in the Memorandum as of the Closing
Date (including, without limitation, the Managing Owner’s registration as a
commodity pool operator under the CE Act and membership as a commodity pool
operator with the NFA) and such licenses, registrations and approvals have not,
to the best of such counsel’s knowledge, after due inquiry, been rescinded,
revoked or otherwise removed.

(viii) To such counsel’s knowledge without independent investigation, except as
described in the Memorandum, or in a schedule delivered by counsel to the
Managing Owner, the Trust and Series J prior to the date hereof, there is no
pending or threatened, suit or proceeding, known to such counsel, before or by
any court, governmental or regulatory body or arbitration panel to which Series
J, the Trust and the Managing Owner or any of the assets of Series J, the Trust
or the Managing Owner or any of their principals is subject and which reasonably
might be expected to result in any material adverse change in the condition
(financial or otherwise), business or prospects of Series J, the Trust or
Managing Owner or any of their principals or which reasonably might be expected
materially adversely to affect any of the assets of Series J, the Trust or
Managing Owner or any of their principals or which reasonably might be expected
to (A) impair materially Series J’s, the Trust’s or Managing Owner’s (as the
case may be) ability to discharge their obligations to the Advisor or (B) result
in a matter which would require disclosure in the Memorandum which is not so
disclosed; and, to such counsel’s knowledge, based solely on a representation of
a senior officer of the Managing Owner and without having undertaken any
independent investigation, neither Series J, Managing Owner or the Trust, nor
any of their principals has received any notice of an investigation by (i) the
NFA regarding non-compliance with its rules or the CE Act, (ii) the CFTC
regarding non-compliance with the CE Act or (iii) any exchange, regarding
non-compliance with its rules, which investigation reasonably might be expected
to (A) impair materially Series J’s, the Trust’s or Managing Owner’s (as the
case may be) ability to discharge its obligations to the Advisor or (B) result
in a matter which would require disclosure in the Memorandum which is not so
disclosed.

 

C-10



--------------------------------------------------------------------------------

(ix) The Memorandum as of the Closing Date are responsive in all material
respects to the requirements of the CE Act, including the rules and regulations
thereunder, and the rules and regulations of the NFA, and nothing has come to
the attention of such counsel that leads it to believe that the Memorandum
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or which is necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
except that such counsel is not required to express any opinion or belief (A) as
to the financial statements or other financial or statistical data, past
performance tables and notes thereto or other past performance information
contained in the Memorandum, or (B) as to any statements or omissions made in
reliance on and in conformity with information furnished by the Advisor for the
express purpose of inclusion in the Memorandum, including, without limitation,
references to the Advisor and its affiliates, controlling persons, shareholders,
directors, officers and employees, as well as to the Advisor’s Trading Approach
and Past Performance History.

In rendering such opinions, such counsel may rely (i) as to matters of fact, on
a certificate of an officer of the Managing Owner, unless such counsel has
actual knowledge otherwise and (ii) as to matters of law of states other than
that in which they are licensed to practice law, upon the opinions of other
counsel, in each case satisfactory in form and substance to the Advisor and its
counsel, and such counsel shall state that they believe the Advisor may rely on
them.

9. Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants in this Agreement, or contained in certificates
required to be delivered hereunder, shall survive the termination of the
Advisory Agreement and this Agreement, with respect to any matter arising while
the Advisory Agreement or this Agreement was in effect. Furthermore, all
representations, warranties and covenants hereunder shall inure to the benefit
of each of the parties to this Agreement and their respective successors and
permitted assigns.

10. Indemnification.

(a) By the Advisor. In any action in which the Trust, Series J, Wilmington Trust
Company, a Delaware corporation, in its capacity as trustee of the Trust (in
such capacity, the “Trustee”) or the Managing Owner, or their respective
controlling persons, shareholders, partners, members, managers, directors,
officers and/or employees of any of the foregoing are parties, the Advisor
agrees to indemnify and hold harmless the foregoing persons against any loss,
damage, charge, liability or expense (including, without limitation, reasonable
attorneys’ and accountants’ fees) (“Losses”) to which such persons may become
subject, insofar as such Losses arise out of or result from (i) any
misrepresentation or material breach of any warranty, covenant or agreement of
the Advisor contained in this Agreement or (ii) any untrue statement of any
material fact contained in the Memorandum or the omission to state in the
Memorandum a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they are made,
not misleading in each case under this subclause (ii) to the extent, but only to
the extent, that such untrue statement or omission was made in reliance upon and
in material conformity with information furnished by the Advisor to the Managing
Owner for inclusion in the Memorandum and approved in writing by the Advisor,
including, without limitation, all information relating to the Advisor and its
affiliates, controlling persons, shareholders, directors, officers and
employees, as well as to the Advisor’s Trading Approach and Past Performance
History, and including, but not limited to, any notification by the Advisor to
any such person and given under this Agreement, including liabilities under the
1933 Act, the Exchange Act and the CE Act.

 

C-11



--------------------------------------------------------------------------------

(b) Of the Advisor. In any action in which the Advisor, or its controlling
persons, or any of the respective shareholders, directors, officers and/or
employees (the “Advisor Indemnified Parties”) are parties, the Managing Owner
agrees (A) to indemnify and hold harmless the Advisor Indemnified Parties
against any loss, claim, damage, charge, liability, or expense (including
reasonable attorneys and accountants fees) (“Advisor Losses”), insofar as such
Advisor Losses arise out of or result from or are based upon (i) any actual or
alleged misrepresentation or material breach of any warranty, covenant or
agreement of the Trust or the Managing Owner contained in this Agreement,
(ii) any actual or alleged untrue statement of any material fact contained in
the Memorandum or the actual or alleged omission to state in the Memorandum a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading,
(iii) any actual or alleged failure to comply with any legal requirements
relating to the Offering of the Interests (including without limitation, any
noncompliance with the requirements of the Exchange Act, and/or the 1933 Act,
and/or the CE Act, including the rules and regulations thereunder, and or the
rules and regulation of the NFA, in each case with respect to the Offering of
Interests), or (iv) any claim relating to or involving the Advisor that is not
substantiated, resolved or otherwise finally determined, in each case under
subclauses (ii), (iii) or (iv) hereof, except to the extent that such untrue
statement, omission or failure was made in reliance upon and in material
conformity with information furnished by the Advisor to the Managing Owner for
inclusion in the Memorandum including, without limitation, all information
relating to the Advisor and its affiliates, controlling persons, shareholders,
directors, officers and employees, as well as to the Advisor’s Trading Approach
and Past Performance History, and including but not limited to, any notification
required and given under this Agreement, including liabilities under the 1933
Act, the Exchange Act and the CE Act, and (B) to reimburse each of the Advisor
Indemnified Parties for any legal or other fees or expenses reasonably incurred
in connection with investigating or defending any action or claim arising out of
or based upon any of the foregoing. With respect to subclause (iv) above only,
the Advisor and the Managing Owner agree to negotiate in good faith a reduction,
if any, in the indemnification amount required to be paid pursuant to subclause
(iv) above to the Advisor based upon the relative responsibility of the Advisor
for circumstances giving rise to the Advisor Losses for which indemnification is
sought (including, but not limited to, the parties’ assessment of the merits of
the claim), provided that in the event the Managing Owner and the Advisor fail
to agree on the amount of any such reduction after good faith negotiations, they
shall submit the matter to binding arbitration in accordance with Section 15 of
this Agreement for the purpose of determining whether the Advisor should bear
any responsibility for the Advisor Losses or whether the Advisor is entitled to
indemnification for such Advisor Losses in full.

(c) None of the indemnifications contained in this Section 10 shall be
applicable with respect to default judgments or confessions of judgment, or to
settlements entered into by an indemnified party claiming indemnification
without the prior written consent of the indemnifying party.

(d) Promptly after receipt by an indemnified party under this Section 10 of
notice of any claim or dispute or commencement of any action or litigation, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 10, notify the indemnifying party of the
commencement thereof, but the omission to notify the indemnifying party will not
relieve it from any liability which it may have to any indemnified party
otherwise than under this Section 10 except to the extent, if any, that such
failure or delay prejudiced the indemnifying party in defending against the
claim. In case any such claim, dispute, action or litigation is brought or
asserted against any indemnified party, and it timely notifies the indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate in the defense therein, and to the extent that it may wish, to
assume such defense thereof, with counsel specifically approved in writing by
such indemnified party, such approval not to be unreasonably withheld, following
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, in which event, the indemnifying party will not
be liable to such indemnified party under this Section 10 for any

 

C-12



--------------------------------------------------------------------------------

legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof, but shall continue to be liable to the
indemnified party in all other respects as heretofore set forth in this
Section 10. Notwithstanding any other provisions of this Section 10, if, in any
claim, dispute, action or litigation as to which indemnity is or may be
available, any indemnified party reasonably determines that its interests are or
may be, in whole or in part, adverse to the interests of the indemnifying party,
the indemnified party may retain its own counsel in connection with such claim,
dispute, action or litigation and shall continue to be indemnified by the
indemnifying party for any legal or any other expenses reasonably incurred in
connection with investigating or defending such claim, dispute, action or
litigation.

(e) Expenses incurred by an indemnified party in defending a threatened or
asserted claim or a threatened or pending action shall be paid by the
indemnifying party in advance of final disposition or settlement of such matter,
if and to the extent that the person on whose behalf such expenses are paid
shall agree in writing to reimburse the indemnifying party in the event
indemnification is not permitted under this Section 10 upon final disposition or
settlement.

(f) The parties hereto acknowledge and agree on their own behalf that the
indemnities provided in this Agreement shall be inapplicable in the event of any
loss, claim, damage, charge or liability arising out of or based upon, but
limited to the extent caused by, any misrepresentation or breach of any
warranty, covenant or agreement of any indemnified party to any indemnifying
party contained in this Agreement.

11. Limits on Claims. The Advisor agrees that it will not take any of the
following actions against the Trust: (i) seek a decree or order by a court
having jurisdiction in the premises (A) for relief in respect of the Trust in an
involuntary case or proceeding under the Federal Bankruptcy Code or any other
federal or state bankruptcy, insolvency, reorganization, rehabilitation,
liquidation or similar law or (B) adjudging the Trust a bankrupt or insolvent,
or seeking reorganization, rehabilitation, liquidation, arrangement, adjustment
or composition of or in respect of the Trust under the Federal Bankruptcy Code
or any other applicable federal or state law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Trust or of any substantial part of any of its properties, or
ordering the winding up or liquidation of any of its affairs, or (ii) seek a
petition for relief, reorganization or to take advantage of any law referred to
in the preceding clause or (iii) file an involuntary petition for bankruptcy
(collectively “Bankruptcy or Insolvency Action”). In addition, the Advisor
agrees that for any obligations due and owing to it by Series J or the Trust,
the Advisor will look solely and exclusively to the assets of Series J to
satisfy its claims and will not seek to attach or otherwise assert a claim
against any other assets of the Trust, whether there is a Bankruptcy or
Insolvency Action taken. The parties agree that this provision will survive the
termination of this Agreement, whether terminated in a Bankruptcy or Insolvency
Action or otherwise.

12. Notices. Any notices under this Agreement required to be given shall be
effective only if given or confirmed in writing, shall be deemed given by the
party providing notice when received by the party to whom notice is being given,
and shall be sent certified mail, postage prepaid, or hand delivered, to the
following address, or to such other address as a party may specify by written
notice to each of the other parties hereto:

If to the Managing Owner or Series J:

Kenmar Preferred Investments Corp.

900 King Street, Suite 100

Rye Brook, NY 10573

Attention: General Counsel

Facsimile: (914) 307 – 4045

E-mail: legaldept@kenmar.com

 

C-13



--------------------------------------------------------------------------------

and in either case with a copy to:

Alston & Bird LLP

90 Park Avenue

New York, New York 10016

Attention: Timothy P. Selby, Esq.

Facsimile: (212) 210-9494

E-mail: timothy.selby@alston.com

If to the Advisor:

GLC Limited

Ingeni Building

17 Broadwick Street

LondonW1F 0AX

Attn: Caroline Hoare/David Trudeau

Facsimile: 011-44-207-942-8229

Email: caroline.hoare@glcuk.com/david.trudeau@glcuk.com

13. Governing Law. This Agreement shall be deemed to be made under the laws of
the State of New York applicable to contracts made and to be performed in that
State and shall be governed by and construed in accordance with the laws of that
State, without regard to the conflict of laws principles.

14. Arbitration, Remedies. Each party hereto agrees that any dispute relating to
the subject matter of this Agreement shall be settled and determined by
non-binding mediation for a period of at least 60 days and, failing that, by
arbitration in the City of New York pursuant to the rules of NFA or, if NFA
should refuse to accept the matter, the American Arbitration Association. The
parties also agree that the award of the arbitrators shall be final and may be
enforced in the courts of New York and in any other courts having jurisdiction
over the parties.

15. Assignment. This Agreement may not be assigned by any party without the
express prior written consent of each of the other parties hereto.

16. Amendment or Modification or Waiver. This Agreement may not be amended or
modified except by the written consent of each of the parties hereto.

17. Successors. Except as set forth in Section 10 of this Agreement is made
solely for the benefit of and shall be binding upon the Trust, Series J, the
Managing Owner, the Advisor, and the respective successors and permitted assigns
of each of them, and no other person shall have any right or obligation under
this Agreement. The terms “successors” and “assigns” shall not include any
purchasers, as such, of Interests.

 

C-14



--------------------------------------------------------------------------------

18. Survival. The provisions of this Agreement shall survive the termination of
this Agreement with respect to any matter arising while this Agreement was in
effect.

19. No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

20. No Liability of Limited Owners. This Agreement has been made and executed by
and on behalf of Series J, the Trust and the Managing Owner, and the obligations
of Series J, the Trust and/or the Managing Owner set forth in this Agreement are
not binding upon any of the Limited Owners, but rather, are binding only upon
the assets and property of Series J, and, to the extent provided herein, upon
the assets and property of the Managing Owner.

21. Headings. Headings to Sections in this Agreement are for the convenience of
the parties only, and are not intended to be or to affect the meaning or
interpretation of this Agreement.

22. Complete Agreement. Except as otherwise provided herein, this Agreement and
the Advisory Agreement constitute the entire agreement among the parties with
respect to the matters referred to herein, and no other agreement, verbal or
otherwise, shall be binding upon the parties hereto.

23. Counterparts. This Agreement may be executed in one or more counterparts,
all of which, when taken together, shall be deemed to constitute one original
instrument.

[Remainder of page left blank intentionally.]

 

C-15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.

 

WORLD MONITOR TRUST III- SERIES J By:   KENMAR PREFERRED INVESTMENTS CORP., its
sole Managing Owner By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President KENMAR PREFERRED INVESTMENTS CORP. By:  

/s/ Esther E. Goodman

Name:   Esther E. Goodman Title:   Chief Operating Officer and Senior Executive
Vice President GLC LIMITED By:  

/s/ Caroline Hoare

Name:   Caroline Hoare Title:   Director and Chief Executive Officer

 

C-16



--------------------------------------------------------------------------------

EXHIBIT D

DISCLOSURE DOCUMENTS

 

D-1